DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
As to claim 13, the phrase “the second control terminal” in line 4 of the claim should be changed to “a second control terminal”, since a second control terminal was not previously recited .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2019/0035332 A1).
 	As to claim 1, Liu teaches a pixel circuit ([0001]: pixel compensation circuit), comprising: 
 	a light emitting component (OLED in Fig. 2), a drive circuit (T0 and node B in Fig. 2), a first reset bias circuit (102 in Fig. 2), and a second reset bias circuit (103 in Fig. 2),
 	wherein a control terminal of the drive circuit (gate of transistor T0 in Fig. 2 ) is electrically connected to a data signal terminal (Vdata in Fig. 2) and a second terminal of the first reset bias circuit 
 	a control terminal of the first reset bias circuit (gate of T1 in Fig. 2) is electrically connected to a first control terminal (Xscan terminal in Fig. 2), and a first terminal of the first reset bias circuit is electrically connected to a first bias voltage terminal ([0088]: drain of transistor T1 is connected to ground);
 	a control terminal of the second reset bias circuit (gate terminal of T2 in Fig. 2) is electrically connected to a bias control terminal (Xscan terminal in Fig. 2; note that paragraph [0013] of applicant’s specification discloses that the first control terminal is the bias control terminal) , and a first terminal of the second reset bias circuit is electrically connected to a second bias voltage terminal ([0089]: a source of transistor T2 is electrically coupled to reference voltage terminal Vsus); and
 	the first reset bias circuit and the second reset bias circuit are configured to reset the drive circuit and control the drive circuit to be in a bias state during a reset phase ([0095]: in the reset stage t0, the reset signal Reset outputted by the reset signal control terminal is at a low level, and the first control signal Xscan outputted by the first control signal terminal is at a low level, so that the first transistor T1 and the second transistor T2 are turned on. A situation that the driving transistor T0 is turned on because of the low level at the first node A can be avoided, thereby preventing the light emitting device OLED from emitting light in the reset stage).


 	the control terminal of the drive circuit is a gate electrode of the drive transistor (T0 in Fig. 2) , the first terminal of the drive circuit is a first electrode of the drive transistor (T0 in Fig. 2), and the second terminal of the drive circuit is a second electrode of the drive transistor (T0 in Fig. 2) ,
 	the first terminal of the first reset bias circuit is a first electrode of the first bias transistor ([0088]: drain of transistor T1 is connected to ground), the second terminal of the first reset bias circuit is a second electrode of the first bias transistor ([0088]: A source of the first transistor T1 is electrically coupled to node A), and the control terminal of the first reset bias circuit is a gate electrode of the first bias transistor (gate of T1 in Fig. 2), and
 	the first terminal of the second reset bias circuit is a first electrode of the second bias transistor ([0089]: a source of transistor T2 is electrically coupled to reference voltage terminal Vsus), the second terminal of the second reset bias circuit is a second electrode of the second bias transistor ([0089]: drain of the second transistor T2 in Fig. 2 is electrically coupled to second node B), and the control terminal of the second reset bias circuit is a gate electrode of the second bias transistor (gate terminal of T2 in Fig. 2).

 	As to claim 8, Liu teaches the pixel circuit according to claim 2, further comprising a light emitting control circuit (105 and 106 in Fig. 2),
 	wherein the light emitting control circuit (105 and 106 in Fig. 2) is configured to control the drive circuit (T0  in Fig. 2) to drive the light emitting component to emit light ([0085]: light emitting control module 106 is configured to control the driving module 101 to drive the light emitting device OLED to emit light).

 	As to claim 9, Liu teaches the pixel circuit according to claim 8, wherein the light emitting control circuit (105 and 106 in Fig. 2) comprises a first control transistor (T6 in Fig. 2) and a second control transistor (T5 in Fig. 2),
 	a first electrode of the first control transistor (T6 in Fig. 2) is electrically connected to the second electrode of the drive transistor (T0 in Fig. 2), a second electrode of the first control transistor (T6 in Fig. 2) is electrically connected to the light emitting component (OLED in Fig. 2), and a gate electrode of the first control transistor (T6 in Fig. 2) is electrically connected to a third control terminal (EM in Fig. 2); and
 	a first electrode of the second control transistor (T5 in Fig. 2) is electrically connected to a first power voltage terminal (Vdd in Fig. 2), a second electrode of the second control transistor (T5 in Fig. 2) is electrically connected to the first electrode of the drive transistor (T0 in Fig. 2), and a gate electrode of the second control transistor (T5 in Fig. 2) is configured to receive a light emitting control signal ([0097]: third control signal EM).

 	As to claim 10, Liu teaches the pixel circuit according to claim 9, wherein the gate electrode of the second control transistor (T5 in Fig. 2) is electrically connected to the third control terminal to receive the light emitting control signal ([0097]: third control signal EM),
 	the gate electrode of the second bias transistor (T2 in Fig. 2) is electrically connected to the first control terminal (Xscan terminal in Fig. 2), the first electrode of the second bias transistor (T2 in FIg. 2) is electrically connected to a reset voltage terminal, the reset voltage terminal is the second bias voltage terminal ([0089]: a source of transistor T2 is electrically coupled to reference voltage terminal Vsus), and the first control terminal is the bias control terminal (Xscan terminal in Fig. 2).



 	As to claim 15, Liu teaches a display device ([0001]: display), comprising the display panel according to claim 14 (see rejection for claim 14).

 	 As to claim 16, Liu teaches a driving method of the a pixel circuit ([0001]: pixel compensation circuit), wherein the pixel circuit comprises a light emitting component (OLED in Fig. 2), a drive circuit (T0 and node B in Fig. 2), a first reset bias circuit (102 in Fig. 2), and a second reset bias circuit (103 in Fig. 2),
 	wherein a control terminal of the drive circuit (gate of transistor T0 in Fig. 2 ) is electrically connected to a data signal terminal (Vdata in Fig. 2) and a second terminal of the first reset bias circuit ([0088]: source of the first transistor T1 is electrically coupled to the first node A in Fig. 2), a first terminal of the drive circuit (first terminal of T0 in Fig. 2) is electrically connected to a second terminal of the second reset bias circuit (Fig. 2; [0089]: drain of second transistor T2), and a second terminal of the drive circuit (second terminal of T0 in Fig. 2) is electrically connected to the light emitting component (OLED in Fig. 2);
 	a control terminal of the first reset bias circuit (gate of T1 in Fig. 2) is electrically connected to a first control terminal (Xscan terminal in Fig. 2), and a first terminal of the first reset bias circuit is electrically connected to a first bias voltage terminal ([0088]: drain of transistor T1 is connected to ground);
 	a control terminal of the second reset bias circuit (gate terminal of T2 in Fig. 2) is electrically connected to a bias control terminal (Xscan terminal in Fig. 2; note that paragraph [0013] of applicant’s specification discloses that the first control terminal is the bias control terminal) , and a first terminal of 
 	the first reset bias circuit and the second reset bias circuit are configured to reset the drive circuit and control the drive circuit to be in a bias state during a reset phase ([0095]: in the reset stage t0, the reset signal Reset outputted by the reset signal control terminal is at a low level, and the first control signal Xscan outputted by the first control signal terminal is at a low level, so that the first transistor T1 and the second transistor T2 are turned on. A situation that the driving transistor T0 is turned on because of the low level at the first node A can be avoided, thereby preventing the light emitting device OLED from emitting light in the reset stage);
 	the driving method comprises:
 	during the reset phase, resetting the drive circuit and controlling the drive circuit to be in the bias state ([0095]:in the reset stage t0, the reset signal Reset outputted by the reset signal control terminal is at a low level, and the first control signal Xscan outputted by the first control signal terminal is at a low level, so that the first transistor T1 and the second transistor T2 are turned on. A situation that the driving transistor T0 is turned on because of the low level at the first node A can be avoided, thereby preventing the light emitting device OLED from emitting light in the reset stage);
	during a data writing phase, writing a data signal to the drive circuit ([0083]: value written to the first node A; Fig. 2 shows node A is connected to gate of transistor T0); and
 	during a light emitting phase, driving the light emitting component to emit light ([0085]: drive the light emitting device OLED to emit light; [0097] light emitting stage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0035332 A1) in view of Chung et al. (US 2016/0093251 A1).
As to claim 3, Liu et al. teaches the pixel circuit according to claim 2, further comprising: a data write circuit (T3 in Fig. 2) and a storage circuit (Cst in Fig. 2), wherein the data write circuit is configured to write a data signal to the gate electrode of the drive transistor during a data writing phase ([0083]: value written to the first node A; Fig. 2 shows node A is connected to gate of transistor T0); but does not explicitly disclose the storage circuit is configured to store the data signal and maintain the data signal at the gate electrode of the drive transistor.
However, Chung et al. teaches the storage circuit is configured to store the data signal and maintain the data signal at the gate electrode of the drive transistor ([0151]:capacitor store and maintain data voltage applied to gate terminal).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the device of Liu et al. such that the storage circuit is configured to store the data signal and maintain the data signal at the gate electrode of the drive transistor as taught by Chung et al. in order to provide a display device that achieves uniform luminance.
 	As to claim 4, Liu et al. in view of Chung et al. teaches the pixel circuit according to claim 3, further comprising a threshold compensation circuit (Liu et al., T4 in Fig. 2), wherein the threshold compensation circuit (Liu et al., T4 in Fig. 2) is configured to write a threshold compensation signal to the gate electrode of the drive transistor during the data writing phase (Liu et al., [0083];[0096]: threshold compensation signal written to the first node A; Fig. 2 shows node A is connected to gate of transistor T0).

 	a first electrode of the threshold compensation transistor(Liu et al., T4 in Fig. 2) is electrically connected to a second electrode of the data write transistor (Liu et al., T3 in Fig. 2), a second electrode of the threshold compensation transistor and a gate electrode of the threshold compensation transistor are electrically connected with each other (Liu et al., Fig. 2, a second electrode of the threshold compensation transistor T4 and a gate electrode of the threshold compensation transistor T4 are electrically connected with each other) , and are electrically connected to the gate electrode of the drive transistor (Liu et al., T0 in Fig. 2);
 	a first electrode of the data write transistor (Liu et al., T3 in Fig. 2) is electrically connected to the data signal terminal (Liu et al., Vdata in Fig. 2), and a gate electrode of the data write transistor(Liu et al., T3 in Fig. 2) is electrically connected to a second control terminal (Liu et al., Scan in Fig. 2); and
a first terminal of the storage capacitor (Liu et al., Cst in Fig. 2) is electrically connected to the first electrode of the drive transistor (Liu et al., T0 in Fig. 2), and a second terminal of the storage capacitor (Liu et al., Cst in Fig. 2)is electrically connected to the gate electrode of the drive transistor (Liu et al., T0 in Fig. 2).

 					Allowable Subject Matter
Claims 6-7, 11-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

	As to claim 11, the prior art of record does not disclose applicant’s claimed invention: “the pixel circuit according to claim 10, wherein a signal output by the first bias voltage terminal is same as a signal output by the second bias voltage terminal.”
 	As to claim 12, the prior art of record does not disclose applicant’s claimed invention: “the pixel circuit according to claim 9, wherein the second bias transistor is multiplexed into the second control transistor.” 	
	As to claim 17, the prior art of record of record does not disclose applicant’s claimed invention: “the driving method according to claim 16, wherein the drive circuit comprises a drive transistor, the first reset bias circuit comprises a first bias transistor, and the second reset bias circuit comprises a second bias transistor;  the resetting the drive circuit and controlling the drive circuit to be in a bias state comprises: writing a first bias voltage signal to a gate electrode of the drive transistor through the first bias transistor; and writing a second bias voltage signal to a first electrode of the drive transistor through the second bias transistor, wherein the drive transistor is controlled to be in the bias state by a difference between the first bias voltage signal and the second bias voltage signal.”
 	As to claim 20, the prior art of record does not disclose applicant’s claimed invention: “the driving method according to claim 16, further comprising: during the data writing phase, writing a threshold compensation signal to the gate electrode of the drive transistor through a threshold compensation circuit; and during the data writing phase, writing a reference voltage signal to the first electrode of the drive transistor through a voltage drop compensation circuit.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624